Name: 86/520/EEC: Commission Decision of 21 October 1986 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1986-10-31

 Avis juridique important|31986D052086/520/EEC: Commission Decision of 21 October 1986 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 305 , 31/10/1986 P. 0050*****COMMISSION DECISION of 21 October 1986 on the improvement of the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (86/520/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas the Irish Government communicated, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, its Farm Improvement Programme of 4 February 1986 and an amendment to Article 8 (1) of that Programme; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, in the light of the compliance of the said Programme with the abovementioned Regulation, and having regard to the objectives of the latter and to the need for a proper connection between the various measures, the conditions are satisfied for a financial contribution from the Community; Whereas the Programme in question is in line with the objectives and satisfies the requirements of Regulation (EEC) No 797/85, and in particular Title I thereof; Whereas the EAGGF (European Agricultural Guidance and Guarantee Fund) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION: Article 1 The Farm Improvement Programme of 4 February 1986, communicated by the Irish Government in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfies the conditions for a financial contribution from the Community towards the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to Ireland. Done at Brussels, 21 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.